DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 08/05/2019 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knespel et al. (US 20070083636 A1)(Knespel).
Regarding claim 1,  Knespel discloses a method performed by a switching device comprising a plurality of audio/video (AV) ports and a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the method comprising: 

    PNG
    media_image1.png
    367
    705
    media_image1.png
    Greyscale

[0042] All control commands SB input by the second user with the second remote control 4 that are relevant to source devices (e.g. PLAY, NEXT, STOP, FORWARD, . . . ) are now transmitted by the second remote control 4 identified for the video recorder VCR. Likewise, all control commands SB input by the second user with the second remote control 4 that are relevant to playback devices (e.g. VOLUME UP, CHANNEL UP, BRIGHTNESS UP, . . . ) are transmitted by the second remote control 4 identified for the first television set TV1. This produces the advantage that the user does not have to operate any additional keys to identify the device for which a control command SB is entered.

    PNG
    media_image2.png
    178
    704
    media_image2.png
    Greyscale

[0042] All control commands SB input by the second user with the second remote control 4 that are relevant to source devices (e.g. PLAY, NEXT, STOP, FORWARD, . . . ) are now transmitted by the second remote control 4 identified for the video recorder VCR. Likewise, all control commands SB input by the second user with the second remote control 4 that are relevant to playback devices (e.g. VOLUME UP, CHANNEL UP, BRIGHTNESS UP, . . . ) are transmitted by the second remote control 4 identified for the first television set TV1. This produces the advantage that the user does not have to operate any additional keys to identify the device for which a control command SB is entered.

    PNG
    media_image3.png
    127
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    160
    707
    media_image4.png
    Greyscale


[0043] The clear allocation of the second remote control 4 to the further active data link D also produces the advantage that a plurality of so-called personalization features are rendered possible, without the user having to identify himself by entering a code assigned to him. One personalization feature that can be provided is, for example, that a specific menu control preferred by the second user is displayed with a specific background color, text color and menu navigation with the first television set TV1. Likewise, the films recorded for the second user with the video recorder VCR and filed in an archive system could be displayed directly. In this connection, the expert is familiar with a number of further possible personalization features.

Regarding claim 3, Knespel discloses the method of claim 1, further comprising:

    PNG
    media_image5.png
    79
    712
    media_image5.png
    Greyscale
 [0042] All control commands SB input by the second user with the second remote control 4 that are relevant to source devices (e.g. PLAY, NEXT, STOP, FORWARD, . . . ) are now transmitted by the second remote control 4 identified for the video recorder VCR. Likewise, all control commands SB input by the second user with the second remote control 4 that are relevant to playback devices (e.g. VOLUME UP, CHANNEL UP, BRIGHTNESS UP, . . . ) are transmitted by the second remote control 4 identified for the first television set TV1. This produces the advantage that the user does not have to operate any additional keys to identify the device for which a control command SB is entered.

    PNG
    media_image6.png
    376
    731
    media_image6.png
    Greyscale

[0043] The clear allocation of the second remote control 4 to the further active data link D also produces the advantage that a plurality of so-called personalization features are rendered possible, without the user having to identify himself by entering a code assigned to him. One personalization feature that can be provided is, for example, that a specific menu control preferred by the second user is displayed with a specific background color, text color and menu navigation with the first television set TV1. Likewise, the films recorded for the second user with the video recorder VCR and filed in an archive system could be displayed directly. In this connection, the expert is familiar with a number of further possible personalization features.

Regarding claim 4,  Knespel discloses the method of claim 1, wherein the wireless control signal is received via a universal infrared  receiver of the switching device 
[0008] Memory means of the known remote control store control codes associated with enterable input information, which in the device to be controlled identify the control command. Encoding means of the remote control determine the control codes and supply transmission information, in which process initialization bits and optionally redundancy bits are inserted. Transmission means of the known remote control are formed by an infrared transmitter and transmit the transmission information as an infrared signal to a remote control interface device. The remote control interface device is connected by way of an IEEE 1394 data bus with the devices to be controlled and activates execution of the control command in the desired device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422